105 F.3d 647
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elwaldo R. JAMES, a/k/a Donald Mitchell, a/k/a Calvin B.Smith, Plaintiff--Appellant,v.J. THICKENS, Investigator, Rock Hill Police Department;  C.Russell, Police Officer, Rock Hill Police Department;  C.Long, Chief, Rock Hill City Police Department Jail;individually and in their official capacities, Defendants--Appellees.
No. 96-7227.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 19, 1996.Decided Jan. 6, 1997.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  Charles E. Simons, Jr., Senior District Judge.  (CA-94-1114-2-6AJ)
Elwaldo R. James, Appellant Pro Se.
Terry B. Millar, MCKINNEY, GIVENS & MILLAR, P.A., Rock Hill, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals the district court's orders denying relief on his 42 U.S.C. § 1983 (1994) complaint and denying his motion filed under Fed.R.Civ.P. 59(e).  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error in the denial of § 1983 relief.  Nor did the district court abuse its discretion in denying Appellant's Rule 59(e) motion.  Accordingly, we affirm on the reasoning of the district court.  James v. Thickens, No. CA-94-1114-2-6AJ (D.S.C. July 2, 1996;  July 25, 1996).  We also note that although the district court did not address Appellant's request for declaratory and injunctive relief, this action is properly construed as a habeas corpus action which requires Appellant to exhaust state court remedies.  See Preiser v. Rodriguez, 411 U.S. 475, 489 (1973);  Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED